Citation Nr: 0610293	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-00 240	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel
INTRODUCTION

The appellant is a veteran had active service from September 
1968 to September 1970.  This case is before the Board of 
Veterans' Appeals (Board) from a Pittsburgh, Pennsylvania 
Department of Veterans' Affairs (VA) Regional Office (RO) 
June 2000 rating decision.  A hearing before a Decision 
Review Officer (DRO) was held in February 2002, and a 
transcript of the hearing is associated with the claims 
folder.  In October 2003 the case was remanded for additional 
medical evidence and to cure specified due process 
deficiencies.  


FINDINGS OF FACT

A chronic psychiatric disorder was not manifested in service; 
and a preponderance of the evidence is against a finding that 
the veteran has PTSD or a finding that his current 
psychiatric disability is related to his active service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156 (a),  3.159, 
3.326(a).  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

By letters in May 2001, August 2001, and March 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
he was advised that VA would make reasonable efforts to help 
him get the evidence necessary to substantiate his claim for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
He was informed of the evidence that VA had requested.  He 
was asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  He was advised of the 
type(s) of evidence that was needed to substantiate his 
claim.  The March 2004 letter specifically advised him to 
provide "any additional evidence or information" that he 
possessed that pertained to his claims.  The May 2001, August 
2001, and March 2004 letters therefore provided the notice of 
all four elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The June 2000 rating decision, November 2001 Statement of the 
Case (SOC), and Supplemental SOCs (SSOCs) dated in April 2002 
and December 2004 collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for service 
connection.  These documents also advised him of the evidence 
of record, adjudicative actions taken, and of the reasons and 
bases for denial. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the veteran was not provide notice regarding the rating 
of psychiatric disability or effective dates of awards.  
However, he is not prejudiced by the lack of such notice, as 
it becomes significant only when there is a grant of 
compensation (and not when there is a denial). 

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although full VCCA-complying notice was 
not provided prior to the initial adjudication of this claim, 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.  See December 2004 SSOC.  

The veteran's service medical records are on file as well as 
treatment records from the Pittsburgh VA Healthcare System 
(VAHS).  He has not identified any pertinent records that 
remain outstanding.  He was afforded VA examinations in March 
2001, April 2002, and March 2004.  VA's duty to assist him in 
the development of the claim is met..

Factual Background

The veteran contends that he has PTSD.  He asserts that he 
receives treatment for PTSD through the Pittsburgh VAHS.  He 
maintains that he developed a problem with depression during 
his active military service, and dealt with the depression by 
drinking alcohol in excess.  He alleges that his claimed PTSD 
was caused by the stresses and strains of military life and 
combat experiences.  

The veteran's service medical records do not mention 
complaints, findings, treatment, or diagnosis of a 
psychiatric disability.  On September 1970 service discharge 
examination, psychiatric evaluation was normal.  His service 
personnel records show that he was awarded a Combat 
Infantryman Badge (CIB).

Records and reports from the Pittsburgh VAHS show that prior 
to September 1999, there were no findings pertaining to 
psychiatric disability.  The veteran was seen for an initial 
psychiatric evaluation in September 1999.  He provided a 
history of participating in a detoxification program in the 
1970's and in Alcoholic's Anonymous (AA) from 1974 to 1981.  
He discussed several combat-related stressors.  He reported 
heavy use of alcohol in service, and that the use/abuse 
continued until he joined AA in 1974.  On mental status 
evaluation and psychological testing, the impression was 
rule-out PTSD and rule-out generalized anxiety disorder.  The 
veteran was referred for participation in a PTSD patient 
education group.  The examiner indicated that the veteran 
would receive ongoing symptom evaluation in the group to 
"better clarify his current symptom presentation and 
corresponding diagnosis."  He indicated that the purpose of 
the PTSD group was to obtain a better diagnostic picture.  
Subsequent group session notes show the veteran's active 
participation in the group, and that a diagnosis of PTSD was 
noted at the end of each session.  There is no indication 
that such diagnoses of PTSD were based on any additional 
psychiatric or psychological evaluations.

The veteran underwent VA psychiatric evaluations in March 
2001, April 2002, and March 2004.  On March 2001 examination 
(which included psychological testing) the impression was 
"no diagnosis."  The examiner stated that the veteran did 
not meet the diagnostic criteria for a diagnosis of PTSD.  

In April 2002, the diagnosis was dysthymic disorder.  The 
examiner indicated that the veteran did not meet the criteria 
for a diagnosis of PTSD either in terms of the delineation of 
a traumatic stressor or the reports of symptoms consistent 
with a diagnosis of PTSD.  It was noted that there was 
significant symptom over-reporting.  The examiner felt that 
the more appropriate diagnosis was mild depression (dysthymic 
disorder); there was no discussion of the etiology of such 
disease.. 

A March 2004 examination report addressed the matter of the 
etiology of the veteran's dysthymic disorder as well as 
whether he had PTSD.  Following a review of the complete 
claims file (including the previous psychiatric evaluations 
and diagnostic testing), the examiner determined that the 
veteran had a dysthymic disorder.  The examiner explained 
that the veteran did not meet the DSM-IV criteria for a 
diagnosis of PTSD based on his reported stressors and current 
symptoms.  He said the veteran's symptom presentation was 
more reflective of a mild to moderate mood disorder, and 
opined that the dysthymic disorder was "unrelated" to the 
veteran's military service.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See Cohen v. 
Brown. 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As noted, the veteran seeks service connection for a 
psychiatric disability premised on a theory that his 
psychiatric disability is PTSD which is due to his 
experiences in Vietnam.  As he has been awarded a CIB, it is 
not in dispute that he was exposed to a stressor event in 
service, and the critical question remaining is whether he 
indeed has a medical diagnosis of PTSD.  Three separate VA 
psychiatric examinations have been conducted and each 
examiner concluded that the veteran does not meet the 
diagnostic criteria for a diagnosis of PTSD.  Each examiner 
explained the rationale for that conclusion.  While 
treatment/PYSD group records list diagnoses of PTSD, none of 
these diagnoses is other than by history, i.e., no diagnosis 
of PTSD of record is based on reported medical evaluation or 
accompanied by any explanation of the basis for the PTSD 
diagnosis.  The three VA examination reports are clearly more 
probative evidence as to whether the veteran has PTSD.  As a 
clear preponderance of the evidence is against a finding that 
the veteran has PTSD, the threshold requirement for 
establishing service connection for PTSD is not met, and 
service connection for PTSD is not warranted.

As the record does show a current diagnosis of a psychiatric 
disability other than PTSD, dysthymic disorder, the analysis 
proceeds to whether such disability may be service connected.  
As no psychiatric disability was noted in service or 
clinically noted post-service until September 1999, service 
connection for the mild depression or dysthymia now diagnosed 
on the basis that it became manifest in service and persisted 
is not warranted.  While service connection may still be 
established for such disability by competent evidence that it 
is related to service, there is no such evidence in this 
case.  No medical professional has related the veteran's 
depression or dysthymia to his service or to any event 
therein.  On the contrary, the March 2004 VA examiner 
specifically opined that the veteran's dysthymic disorder was 
unrelated to his military service.  The veteran has proffered 
no competent medical evidence that indicates otherwise.  His 
own opinion in this matter is not competent evidence because 
he is a layperson.  Furthermore, a lengthy passage of time 
between service and the initial postservice clinical 
manifestation of a disability is (with exception for certain 
disabilities such as delayed stress, here not shown as 
indicated above) of itself a factor against a finding of 
service connection.

A preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder, to 
include PTSD, and the claim must be denied.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


